Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 12/16/2021 has been entered.  

Claims 1, 6, 8, 15, and 16 have been amended, 
Claims 5 and 14 have been cancelled, and 
Claims 1-4, 6-13, and 15-21 are currently pending.


Allowable Subject Matter

Claims 1-4, 6-13, and 15-21 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite computer implemented methods for sending and receiving data for facilitating a multilevel/tier cashback reward system that provides residual cashback rewards for users who refer additional users.    


receiving, at a central controller processor of a central controller computer:  (computer system/server, see figure 9, [0122]), profile information for each of a plurality of users, wherein the profile information for each user includes (user profile/account data, see [0027, 0034]; linked to user device, see [0083]):
location data indicative of a location associated with the user (user location, see figure 6 and [0074, 0083, 0098]);
demographic data associated with the user (user demographics, see [0021, 0054]); and
user product data associated with the first (sharing a custom URL from a user to another user containing a product link, see [0029]) 
receiving, at the central controller processor from a merchant computer associated with a merchant, merchant information (targeting of content by merchant, “expecting mothers,” see [0022, 0035]):
receiving, at the central controller processor, an indication from the merchant computer issuing a first promotion from the merchant specific to a first user of the plurality of users (issue an offer to the user, see item 14 figure 2,)
storing, in a database of the central controller computer, a first unique identifier for the first promotion  wherein the first unique identifier is associated with first promotion information about the first promotion for the merchant 
a first cashback amount and a second cashback amount (earning cashback for sharing the tip, see [0029]);
determining, by the central controller processor, a second promotion associated with the first promotion (first user shares offer to interested second users, see item 18 figure 2, figure 4 showing several generations of offer payment, figure 5 showing multiple offers for groups, and [0019]; and targeting offers based on user data, see [0022]);
storing, in the database of the central controller computer, a second unique identifier for the second promotion, wherein the second unique identifier is associated with second promotion information about the second promotion for the merchant, wherein the second promotion information includes (TipID identifying the specific offer, see [0078]; iterative based on n numbers of users):
a third cashback mount (earning cashback for sharing the tip, see [0029] ; iterative based on n numbers of users); or
transmitting the first unique identifier of the first promotion to a first user computer associated with the first user (transmitting the TipID to the user with an embedded code to redeem and track the redemption, see [0110-0112]); 
receiving, at the central controller processor from the merchant computer the first unique identifier, wherein the receiving the first unique identifier indicates the first user has claimed the first promotion from the merchant 
receiving, at the central controller processor from the merchant computer, the second unique identifier, wherein receiving the second unique identifier indicates the second user has claimed the second promotion (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]); in response to receiving the second unique identifier from the merchant computer, crediting to the first account, using the central controller processor (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]): a second amount of money based on second cashback amount (friend redeems tip, generating a commission for originating user, see figure 4, [0019, 0115, 0116]); and 
in response to receiving the second unique identifier from the merchant computer, crediting to a second account associated with the second user, using the central controller processor, a third amount of money based on the third cashback amount (crediting of accounts with tips/commissions, see [0029].  

Konig (US Patent Application Publication No. 2016/0180386 A1 – Hereinafter Konig), teaches 
wherein the user product data associated with the user is indicative of at least one selected from a group consisting of a purchasing history for the user and a product preference for the user;
applying, by the central controller processor of the central controller computer, a profile matching algorithm to profile information for the plurality of users stored on the control controller computer, wherein the profile matching algorithm automatically identifies a second user based on similarities between the profile information for the first user and the profile information for the second user;
in response to receiving the first unique identifier from the merchant computer, transmitting the second unique identifier to a second user computer associated with the second user

Fawcett et al. (Combining Data Mining and Machine Learning for Effective User Profiling, KDD-96 Proceedings. Copyright © 1996, AAAI - www.aaai.org – 6 pages hereinafter Fawcett) teaches Artificial learning in managing User Profiling and selection.  

The prior art teaches all the concepts of the claims.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each 

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite computer implemented methods for sending and receiving data for facilitating a multilevel/tier cashback reward system that provides residual cashback rewards for users who refer additional users.      
The claim arguably relate to an abstract idea under Step 2A of the eligibility analysis, but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681